Case 0:20-cv-60416-AMC Document 100-7 Entered on FLSD Docket 07/09/2021 Page 1 of 12




                                  Exhibit 7
Case 0:20-cv-60416-AMC Document 100-7 Entered on FLSD Docket 07/09/2021 Page 2 of 12

                                        CONFIDENTIAL

                                                                        Page 1

    1                      UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
    2
                       CASE NO.:    20-60416-CIV-CANNON/HUNT
    3
    4
    5       TOCMAIL, INC., a Florida
            corporation,
    6
                        Plaintiff,
    7       v.
    8       MICROSOFT CORPORATION, a
            Washington corporation,
    9
                        Defendant.
   10       ____________________________/
   11
                                              Monday, March 29, 2021
   12                                         12:32 p.m. - 5:26 p.m. EST
   13
   14
   15              CONFIDENTIAL VIDEOTAPED DEPOSITION EXCERPT
   16        TAKEN BY REMOTE VIDEOCONFERENCE OF ABHIJEET HATEKAR
   17                                 Pages 1 - 74
   18
   19
   20
   21             Taken on behalf of the Plaintiff before Yvonne
   22      Corrigan, RPR, CRR, Notary Public in and for the State
   23      of Florida at Large, pursuant to Notice of Videotaped
   24      Deposition in the above cause.
   25

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-7 Entered on FLSD Docket 07/09/2021 Page 3 of 12

                                        CONFIDENTIAL

                                                                      Page 31

    1




   22             Q.   So is there a solution now at Microsoft to
   23      server-side IP evasion?
   24             A.   Yes, we do.
   25             Q.   Okay.   So when did that -- when did you solve

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-7 Entered on FLSD Docket 07/09/2021 Page 4 of 12

                                       CONFIDENTIAL

                                                                       Page 32

    1      server-side IP evasion?
    2                  MR. TREVINO:     Objection.         Vague.
    3                  THE WITNESS:     I wouldn't say, you know, we
    4             solved it.   We have counter technologies that can
    5             identify and mitigate this problem.            But, you know,
    6             attackers are, you know, challenging, coming up
    7             with new techniques every day, so it's -- that's
    8             why it's a harder problem.          We have to be, you
    9             know, on top of it every day.
   10      BY MR. MARTIN:
   11             Q.   Okay.   So what you're saying is that you have
   12      things to combat it, but it's a problem that's ongoing
   13      so you're continuing trying to work to fight it and
   14      combat it; is that what I'm understanding?
   15             A.   Yes.
   16             Q.   And so what are some of the measures that you
   17      take to combat server-side IP evasion?
   18             A.   There are -- other than -- you know, the main
   19      challenge that we had before was the traffic coming from
   20      Microsoft IP ranges.      So we tried to route from an IP
   21      range that is not attributed to Microsoft.
   22                  (Court reporter seeks clarification.)
   23      BY MR. MARTIN:
   24             Q.   Okay.   You said attributed to Microsoft -- not
   25      attributed to Microsoft?

                                    Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 100-7 Entered on FLSD Docket 07/09/2021 Page 5 of 12

                                          CONFIDENTIAL

                                                                      Page 33

    1             A.     Yes.    This is one of the -- one of the
    2      techniques that we use.
    3             Q.     Any others?
    4             A.     Sure.    We are -- we believe in difference in
    5      depth.      So we have multi-layered -- multi-layered
    6      technologies stacked to combat this problem.            There are
    7      reputation-based systems, there are static-analysis
    8      based systems, there are heuristics, there are
    9      clustering algorithms.          We have patented various
   10      clustering and static eval classified machine learning
   11      models that can identify, you know, some anomalies and
   12      to help us guide, you know, whether there's an evasion
   13      happening or not and protect our customers.
   14             Q.     Okay.    So the problem of identifying whether
   15      evasion is occurring or not, IP evasion specifically, is
   16      that still a problem today?
   17             A.     No.
   18             Q.     So you're able to do a better job of
   19      identifying whether IP evasion occurred?
   20             A.     Not in 100 percent of the cases, but, yes,
   21      more than 95 percent of the time we are able to
   22      identify.
   23             Q.     You're able to identify that IP evasion took
   24      place?
   25             A.     Yes, and take corrective actions as well.

                                       Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-7 Entered on FLSD Docket 07/09/2021 Page 6 of 12

                                         CONFIDENTIAL

                                                                          Page 37

    1      this now.       Yup.   So what's your question?
    2             Q.      We're back to that statement there where you
    3      said, "We don't -- we don't want to come across as we
    4      have solved evasion attacks for phishing."
    5                     So my question was, why didn't you want the
    6      presentation to come across that as if Microsoft had
    7      solved evasion attacks for phishing?
    8             A.      Sure.   I mean, yeah, this is -- this goes back
    9      to our transparency to the customers.                 And we know that
   10      no solution is 100 percent successful in detecting all
   11      the stuff, all the attacks that are out there in the
   12      world.       And that's why, you know, I want to make sure
   13      that customer sees the transparency in our -- in our
   14      tweet where we mention that we don't come across as we
   15      have solved the user attacks, all types of user attacks
   16      for phishing.       And that's why we use, you know, layer
   17      technologies to actually in Defense in Depth to combat
   18      this.       It is just towards our commitment to customers to
   19      be more transparent.
   20             Q.      And I'm sorry, what was that last word?            You
   21      said transparent?
   22             A.      Commitment to our customers for being more
   23      transparent.
   24             Q.      In -- back to that 90 percent number that you
   25      referenced.       So when -- when did you achieve the

                                      Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 100-7 Entered on FLSD Docket 07/09/2021 Page 7 of 12

                                       CONFIDENTIAL

                                                                      Page 38

    1      90 percent effectiveness that you stated in detecting IP
    2      evasion?
    3             A.   I'd have to -- I don't recall on top of my
    4      head when, but we have been on top of it from -- and as
    5      you can see, from -- at least from 2018.            And we -- we
    6      had investments from 2018, 2019, and continuous
    7      investment even now to actually, you know, be on top of
    8      it.    So I think we have -- we always had anti-evasion
    9      technologies, it's just a matter of, you know, tuning
   10      them and improving them to get better.
   11




                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-7 Entered on FLSD Docket 07/09/2021 Page 8 of 12

                                        CONFIDENTIAL

                                                                          Page 40

    1      BY MR. MARTIN:
    2             Q.    Okay.   So with the 90 percent detection that
    3      you've said that you guys -- you're able to now do that,
    4      I know you don't know exactly, but when we were looking
    5      before where you said that was an issue in 2018.                 So
    6      was -- I'm assuming there wasn't 90 percent
    7      effectiveness at detecting IP evasion in 2018; is
    8      that -- would that be fair?
    9             A.    IP evasion --
   10                   MR. TREVINO:    Objection.         Calls for
   11             speculation.
   12                   Go ahead, Mr. Hatekar.
   13                   THE WITNESS:    Sorry.       Sorry about that.
   14      BY MR. MARTIN:
   15             Q.    Go ahead, you can answer.
   16             A.    I'm saying IP evasion was -- as far as we
   17      know, as far as my knowledge is concerned, and if my
   18      memory serves right, IP evasion was not -- was not --
   19      even still, not a huge problem that we dealt with, that
   20      we are dealing with, to be precise.                 And so when our
   21      investment where -- you know, towards the bigger items
   22      that we're impacting us, like scrambling.
   23             Q.    Yeah, no, no, and I understand what you're
   24      saying.     I'm just asking specifically where you said
   25      that, you know, before detecting whether it was IP

                                    Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 100-7 Entered on FLSD Docket 07/09/2021 Page 9 of 12

                                       CONFIDENTIAL

                                                                         Page 41

    1      evasion or not was tricky.         So then you said but now you
    2      think that you have 90 percent effectiveness in
    3      identifying whether it was IP evasion that took place.
    4      And so what I'm asking is, in terms of, like, what year
    5      time frame do you think that you obtained around that
    6      90 percent effectiveness?
    7             A.   It's a measurement, right?              We are talking
    8      about numbers, you know.        That means an ability to
    9      measure something.      And in order to measure, we need
   10      data and some labels towards it.             And we are doing that,
   11      you know, from 2015.      We have labels, we have
   12      measurements going on there.
   13                  The evasion part of, you know, measurement was
   14      going on from very early stages.             And I think in late
   15      2018 itself, you know, when we invested into -- into a
   16      third-party solution for anonymizing IP ranges from
   17      Microsoft, we started seeing, you know, huge success in
   18      our effectiveness.
   19             Q.   Okay.   So you have data that would show the
   20      percentages in 2018, '19 and '20?
   21                  MR. TREVINO:     Objection.         Mischaracterizes
   22             testimony.
   23                  THE WITNESS:     We do measure our stuff.           And
   24             it's two and a half years back, so I'm not sure
   25             whether we have data out on that or not.

                                    Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 100-7 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      12
                                     CONFIDENTIAL

                                                                     Page 42

   1      BY MR. MARTIN:
   2             Q.   Okay.   But sitting here today, do you know
   3      whether you had 90 percent effectiveness in detecting
   4      whether the attack was IP evasion in 2018?
   5             A.   Can you please repeat the question?           Sorry.
   6             Q.   Yeah.   Yeah.    Sitting here right now, do you
   7      know whether -- whether you had 90 percent effectiveness
   8      in determining whether an attack was IP evasion?
   9             A.   In 2018?
  10             Q.   Yes.
  11             A.   In 2018, no, I would say we were, you know --
  12      I won't be comfortable saying, you know, we had
  13      90 percent and above, you know, success rate in 2018,
  14      because we did not have a solution -- we would not have
  15      a production solution at that time.
  16             Q.   What about 2019?
  17             A.   Yes, we had a solution.           In late 2018 itself
  18      we had a solution, in fact.
  19             Q.   In late -- you said late 2018?
  20             A.   Mm-hmm.
  21             Q.   So it might have been -- it might have been
  22      90 --
  23             A.   If I recall back, you know, I was -- I was
  24      going on a paternity leave in May, June.             So, yeah, I
  25      think from July -- June, July onwards, 2018, we had a

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-7 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      12
                                 ATTORNEYS EYES ONLY

                                                                     Page 94

   1




                      So we've talked a little bit about
   5      but what exactly is               ?
   6




  20             Q.   And would that be a way to combat IP evasion?
  21             A.   Yes, one of the ways.          As I mentioned, like,
  22      you know, we have seven or eight different techniques to
  23      basically combat IP evasion.          No one layer will be
  24      100 percent successful.       So this could be one of the
  25      layers that we are saying.

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-7 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      12
                                 ATTORNEYS EYES ONLY

                                                                      Page 95

   1             Q.    Okay.    So how would the                method be one
   2      way to combat IP evasion?
   3




                               what we are seeing is instead of routing
  12      from Microsoft IP rangers, just route it to
  13      ranges.     Customer has no way to know whether it is
  14      coming from Adani's IP space or Microsoft IP space --
  15      sorry, Adani's IP space or not, because for them, it is
  16      always coming from                  and we are also routing
  17      through                So we are just morphing into that
  18      traffic.
  19             Q.    Okay.    So the attackers can't see the
  20      Microsoft IP address?
  21             A.    Yes, they won't be able to see it.
  22




                                     Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
